Citation Nr: 0506546	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for major 
depressive disorder; and denied an increased rating for PTSD.  

In September 2003, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.

In an August 2001 rating decision, the RO denied an increased 
rating for status post shell fragment wound to the abdominal 
cavity with perforation of the anterior wall of the stomach, 
status post operative laparotomy and gastroorrhaphy; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran did not appeal these 
determinations, and they are not currently before the Board.  
They will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The competent medical evidence of record fails to show 
that the veteran has a major depressive disorder due to his 
military service, or the service-connected PTSD.  

3.  The veteran's PTSD symptomatology includes flashbacks and 
nightmares that result in occupational and social impairment, 
productive of no more than occasional decrease in work 
efficiency.  




CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by active service and is not proximately due to, 
or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in June 2001, January 2003, June 2003 and 
February 2004 apprised the veteran of the information and 
evidence necessary to substantiate his claims for service 
connection and an increased rating for his service-connected 
PTSD.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in May 2000, prior 
to the enactment of the VCAA, and proper VCAA notice was not 
provided until June 2001, January 2003, June 2003 and 
February 2004.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in June 2001, 
January 2003, June 2003 and February 2004 were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims in the letters that were sent to him in 
June 2001, January 2003, June 2003 and February 2004.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes 
that any deficiency as to the timing of VCAA notice to the 
veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
and examination reports, private medical records, and records 
from his Social Security Administration (SSA) disability 
claim.  He has not identified any pertinent evidence that has 
not been obtained that is necessary to the adjudication of 
the issues currently before the Board.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records are negative for any 
complaints or findings relative to a psychiatric disorder.  
The veteran was hospitalized at a VA medical center for 
alcohol dependence in October 1989, and for alcohol and 
cocaine dependence in May 1992.  He was treated as an 
inpatient at a VA medical facility in a stress recovery 
treatment program from October to December 1992 when he 
underwent mental status examination.  The Axis I diagnoses 
were post-traumatic stress disorder and polysubstance 
dependence, currently in remission.  Axis I diagnoses of PTSD 
and continuous polysubstance abuse wee also reported on VA 
hospitalization in March and April 1994.  On VA examination 
in March 1996, the Axis I diagnoses were PTSD by history and 
dysthymia.  A March 2000 VA discharge summary indicated that 
the veteran's Axis I diagnoses were PTSD and alcohol and 
cocaine dependency.  His Axis III diagnoses included oral 
carcinoma of the floor of the mouth; gastroesophageal reflux 
disease; bilateral foot pain; and status post cerebral 
vascular accident.  

Upon VA examination in May 2000, the veteran's Axis I 
diagnoses included chronic PTSD; major depressive disorder 
with atypical features; and polysubstance dependence, in 
remission.  The examiner commented that the veteran's 
deterioration in adjustment appeared to be a response to the 
significant depression he had been experiencing from the loss 
of loved ones and of his health in the past year.  The 
examiner opined the depression was not attributable to his 
service experiences.  

Records from the veteran's SSA disability determination 
indicate that his primary diagnosis was affective disorder.  

Upon VA examination in July 2001, the veteran's Axis I 
diagnoses included nonpsychotic, moderate, recurrent major 
depression; chronic PTSD; dysthymic disorder; alcohol 
dependence; and cocaine and marijuana abuse.  

Upon VA examination in March 2004, the veteran's Axis I 
diagnoses were PTSD and alcohol abuse.  The examiner 
commented that the veteran met the criteria for PTSD; 
however, he did not meet the criteria for any depressive 
disorder.  His alcohol abuse was not due to his service 
experience as he began drinking alcohol even before he went 
into the service.  

Based on the evidence of record, the Board finds that service 
connection for major depressive disorder is not warranted.  
At his most recent VA examination in March 2004, the examiner 
found that the veteran did not meet the criteria for any 
depressive disorder.  It is well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents had resulted in a clinically diagnosed 
disability.  Without a confirmed diagnosis of a depressive 
disorder, service connection for such disability may not be 
established.  

The Board acknowledges earlier VA examination treatment 
reports which do show a diagnosis of a depressive disorder.  
However, in May 2000 the examiner contributed the depressive 
disorder to other factors in the veteran's life, including 
recent deaths and health problems.  It was specifically noted 
as not due to his military service.  Therefore, even 
accepting that the veteran has a depressive disorder, there 
is no nexus relating that disability to the veteran's 
military service, or his service-connected PTSD.  
Accordingly, service connection may not been granted.  See 
Pond, supra.  

To the extent that the veteran offers his own opinion that he 
has a major depressive disorder as a result of his service or 
secondary to a service-connected disability, the Board notes 
that his opinion is not probative on the issue.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu, supra.  
Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for major depressive disorder 
must be denied.  See Gilbert, supra.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).  

The veteran's service-connected PTSD is currently rated 30 
percent disabling in accordance with the criteria provided 
under Diagnostic Code 9411.  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The criteria to determine a score on the GAF scale are found 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM-IV).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms which result in serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (a GAF of 50 is defined as serious 
symptoms).  The GAF score is also probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Although service connection may be granted for alcoholism 
where it is shown to be secondary to a service-connected 
disorder, service connection may not be granted for primary 
alcoholism or an alcoholic-related disorder.  38 C.F.R. 
§§ 3.301(a), 3.310(a) (2004); Allen v. Principi, 237 F.3d 
1368, 1370 (Fed. Cir. 2001).  

The Board notes that the veteran has only established service 
connection for PTSD, and the symptoms related to this 
disability have been appropriately separated by the medical 
examiners.  Accordingly, the Board will only consider the 
veteran's PTSD symptoms in rating the disability.  See 
38 C.F.R. § 4.125 (2004).  

A March 2000 VA discharge summary indicated that the veteran 
sought admission to the PTSD program and reported having last 
participated in the program in November 1999.  He complained 
of nightmares, insomnia, depression, and problems with anger 
control.  He did not voice suicidal or homicidal ideation on 
admission.  On mental status examination, the veteran was 
alert and oriented times three.  His appearance was 
appropriate and there was no psychomotor agitation or 
retardation.  His affect had a wide range, and his mood was 
euthymic.  The veteran related well, and his speech was of 
normal rate, rhythm, and volume.  His thought process and 
content were appropriate.  He had intact long-term memory, 
and mild impairment of short-term memory.  He had impaired 
concentration.  His insight and judgment were good.  He did 
not voice any suicidal or homicidal ideation.  The veteran 
received an irregular discharge due to a positive drug 
screen.  The veteran's Axis I diagnoses were PTSD and alcohol 
and cocaine dependency.  His Axis III diagnoses included oral 
carcinoma of the floor of the mouth; gastroesophageal reflux 
disease; bilateral foot pain; and status post cerebral 
vascular accident.  

Upon VA examination in May 2000, the veteran was dressed 
neatly and appropriately.  His hygiene and grooming were 
good.  H appeared anxious and shy, and he had difficulty 
maintaining eye contact.  He was oriented times three.  
Recent and remote memory, as well as judgment were intact.  
He denied visual/auditory hallucinations and delusions.  
There was no evidence of gross thought disorder or psychosis.  
He felt depressed and his sleep was very poor.  He was 
awakened by dreams and he had nightmares about once a week.  
They frequently combine imagery of combat and more 
contemporary events.  He had difficulty sleeping recently due 
to the deaths of his mother and girlfriend.  His daughter had 
passed away due to cancer a few years earlier.  His appetite 
was good.  He was able to play board and card games with his 
son and grandson.  He helped with chores around the house and 
went shopping.  It was noted that he had a long history of 
polysubstance dependence.  The examiner concluded that the 
veteran still had PTSD.  However, there was also strong 
evidence of major depressive symptoms since the deaths of his 
mother, child, and girlfriend.  He had also recently had 
treatment for oral surgery.  The Axis I diagnoses included 
chronic PTSD; major depressive disorder with atypical 
features; and polysubstance dependence, in remission.  The 
examiner commented that the veteran's deterioration in 
adjustment appeared to be a response to the significant 
depression he had been experiencing from the loss of loved 
ones and of his health in the past year.  The depression was 
not attributable to his service experiences.  His GAF due to 
his PTSD was 65; his GAF due to his major depressive disorder 
was 35.  

In a September 2000 memorandum, the May 2000 examiner 
commented that the veteran's PTSD symptomatology could be 
differentiated from that of the major depressive disorder.  
The respective GAF scores reflected the differentiation.  

Records from the veteran's SSA disability determination 
indicate that his primary diagnosis was affective disorder.  

Upon VA examination in July 2001, the veteran reported that 
he was bored and in a bad mood most of the time.  He had 
difficulty managing his anger.  He experienced flashbacks on 
and off, mostly at night.  He had started to drink again and 
was using cocaine.  Mental status evaluation revealed that 
the veteran was well kempt and dressed.  He was pleasant and 
cooperative.  He was able to maintain good eye contact and 
there was no evidence of any abnormal movements or gait 
disturbance.  His speech was normal in a low tone without any 
aphasia.  His mood was depressed and he became tearful 
talking about his daughter's and father's deaths.  Thought 
content was nondelusional; he denied auditory, tactile, or 
visual hallucinations.  He admitted that he experienced 
episodic flashbacks and some nightmares.  The Axis I 
diagnoses included nonpsychotic, moderate, recurrent major 
depression; chronic PTSD; dysthymic disorder; alcohol 
dependence; and cocaine and marijuana abuse.  The Axis III 
assessments included injury to the abdomen, cancer of the 
tongue, esophagitis, and pins in the great toes of both feet.  
The Axis IV assessments included unemployment, problems 
related to his social environment, and occupational and 
financial difficulties.  His GAF was reported to be 40 due to 
PTSD and depression.  

Upon VA examination in March 2004, the veteran denied 
suicidal or homicidal ideations.  He denied feeling hopeless 
or helpless.  He enjoyed being with his grandson and his 
wife.  He watched television and movies but he kept to 
himself.  He woke up because of dreams two or three times a 
month.  He was eating well.  Mental status evaluation 
revealed that the veteran's mood was euthymic and his affect 
was appropriate.  There was no sign of a psychosis; his 
speech was spontaneous, coherent, and relevant.  Insight and 
judgment were fair.  There were no suicidal or homicidal 
ideations.  The Axis I diagnoses were PTSD and alcohol abuse.  
The Axis III assessments included history of cancer of the 
tongue, history of abdominal injury, esophagitis, arterial 
blockage in his legs, and pins in the great toes of both 
feet.  The Axis IV assessment was moderate, the stress in the 
veteran's life was due to the death of his adult daughter, 
PTSD, and alcohol use.  The examiner commented that the 
veteran met the criteria for PTSD; however, he did not meet 
the criteria for any depressive disorder.  His alcohol abuse 
was not due to his service experience as he began drinking 
alcohol even before he went into the service.  His GAF was 
50.  

Based on the evidence of record, the Board finds that the 
clinical records do not reveal a disability picture that 
warrants a rating in excess of 30 percent for the veteran's 
service-connected PTSD.  The veteran's GAF has ranged from 40 
to 65.  However, the May 2000 examiner specifically separated 
the impairment due solely to the veteran's PTSD, and he 
reported that his GAF was 65.  The other GAF scores included 
consideration of the veteran's co-existing disabilities, 
including depression and alcohol abuse.  Compensation may not 
be paid for the veteran's alcohol and drug abuse.  See 
38 U.S.C.A. § 105, supra.  Compensation would only result 
where there was clear medical evidence establishing that the 
drug and alcohol dependence disability was caused by a 
veteran's service-connected PTSD or aggravated the PTSD.  See 
38 C.F.R. § 3.310(a).  Here, the evidence does not clearly 
establish that his the veteran's drug and alcohol dependence 
were caused by his service-connected PTSD or aggravated the 
PTSD.  

Consequently, the symptomatology associated with the 
veteran's PTSD does not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking to warrant a 50 percent rating.  
Rather, symptoms such as his flashbacks, nightmares, sleep 
difficulties, and irritability are contemplated by the 
current 30 percent rating assigned.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran has reported that he is 
unemployed, but he acknowledged that he lost his jobs due to 
his drug and alcohol dependence.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for the 
veteran's PTSD, and the claim is therefore denied.  See 
Alemany, supra.  


ORDER

Service connection for major depressive disorder is denied.

An increased rating for PTSD is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


